                                                                                            I
                                                                        I
Case: 4:20-cr-00673-HEA-SPM
              '·        .
                            Doc. #: 2 Filed: 10/21/20 Page: 1 of 11 PageID #: 14      I




                                                                                      i •  IFILED
                                                                                      1   OCT 21 2020
                                                                                      : I
                                     UNITED STATES DISTRICT COURT                    U. S. !DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                                     EASTERN DISTRICT OF MISSOURI                     I     !ST.LOUIS
                                           EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
               -_   -.,./"
                                                    )
                    Plaintiff,                      )
                                                    )        -                        !     I
 v.                                                 )
                                                    )       4:20CR00673 IHEA/SPM
                                                                                            I
 KASEY LEHMKUHL,                                    )                                       I
                                                                                            I
                                                    )
                    Defendant.                      )
                                                    )
                                                    )

                                             INDICTMENT

The Grand Jury charges that:

                                            INTRODUCTION                              ,     I
                                                                              .       .     I
       1.      R.S. and L.S. are the owners of Lucas Stucco Stone & Brick, LLC    ("L~SB")      and

TVH Exterior, LLC ("TVH"). LSSB and TVH are companies that have their headqulrteJs

located in Maryland Heights, Missouri, in the Eastern District of Missouri.           .

       2.      At all times relevant to this Indictment, LSSB and TVH   c~llectively maintlined
                                                                                        . I
                                                                                                a
                                        .                                                   I
total of three bank accounts •with Commerce Bank ending in #5271, #5579, and #9603, ("the
                                                                                       I
                                                                                            !
Commerce Accounts").                                                                        I
                                                                                            I


                                                                                            I
       3.      R.S. is the CEO and conducts daily business including estimates and srtpeJvision

of employees and subcontractors. L.S. is a member of the LLC and works payroll.

       4.      Between approximately May 1, 2016 wit~l 2018, and then again from Apriil 19,
                                                                                            !


2019 through January of2020, the defendant, KASEY LEHMKUHL ("LEHMKUHL"),! was

employed as an office assistant by LSSB and TVH. In such capacity, LEHMKUHL          ~erflrmed
                                                                                      :     i
                             -   J
                                                                                            I
accounting, payroll and administrative funCtions.                                           I
  Case: 4:20-cr-00673-HEA-SPM Doc. #: 2 Filed: 10/21/20 Page: 2 of 11 PageID #: 15                       •




                                                                                                , I
            5.    LEHMKUHL had access to LSSB and TVH bank account information,' as rell as

  personal information ~fthe busine~s ·o~ers. .           .        .              ,           . ,. I. . .
            6.    At all trmes relevant to this Indictment, Commerce Bank was a financial mst1tution
                                                                                      .         •    I

  within the
          .
             meaning of Title 18, United States Code, Section 20,. because it is afmancial inJtitution:
                                                                                              I


  insured by the Federal I)eposit Insurance Corporation.

          · 7.    At all times relevant to this Indictment, payments made by the. defendant t6I credit
                                                                                          .              I

  cards issued by·American Express and Capitol One were completed by means of interstlte wire
                                                                                                     !

  transfer.

                                            THE SCHEME
                                                                                                     i
                                                                                                     !
      ·     8.      Beginning o:ri or ·about July 11, 2016 to on or .about July of 2020, the ielevant

  time period, LEHMKllliL knowiilgly and intentionally devised and executed a scheme and!artifice

, to defraud, and obtaill money and property from LSSB and TVH, by means of material f~se and
                                                                                                     i

  fraudulent pretenses, representations and promises in that LEHMKUHL, without the knowledge

  or ~uthorization of LSSB or TVH, used funds from the Commerce Bank accounts of LS SB and
                                                                                                     1




  TVH to pay for personal credit c;:i.rd expenses .

                                      .MANNER AND MEANS

  It was part of the scheme that:

            9.     ·on or ab0ut April 8, 2019, LEHMKUHL, fraudulently and without permission,
                                                                                                     I

  applied for and caused American Express fo issue a· credit card ending in #1005 (the "1005 A.MEX ·
                                                                                                     I
                                                                                                     I
  Card") in R.S.'s and LSSB's name. LEHMKUHL was not authorized to open a new crellit card

  on this account, which was previously established for use by R.S. and L.S. for business ptirIJose_s

  only.                                                                                             I
                                                                                                    ·1




                                                      2
                                                                        I #: 16
Case: 4:20-cr-00673-HEA-SPM Doc. #: 2 Filed: 10/21/20 Page: 3 of 11 PageID
                                                                                              i
                                                                                              I
                              .                                         .       .             I
       10.           Between April 19, 2019, and November 30; 2019, LEHMKUHL fraudulently
                         .                                                              '     i
charged over 900 transactions totaling ~70,415.84 on the 1~05 AMEX Card. .            . ; .   I .
       11.        It was part of the scheme that, rather than usmg the-1005 AMEX Card to Pifilchase
                                     .                                      .
                                                                                              i
                                                                                              I .
goods and services for LSSB or TVH, defendant LEHMKUHL knowingly used the 1005 fAMEX

Card to fund her personal purchases, incfoding airline tickets; hotel rooms, rent, chiid carJ

services, fast food; and payments for the purchase of a vehicle.

       12.        . Defendant LEHMKUHL, in order to avoid detection,. had the credit card

statements mailed directly to her home. Defendant LEHMKUHL then paid the monthly qalances

using mobile payments that electronically withdrew the funds from TVH Commerce Acccmnt
                                             .   .                                            I

#9603. Examples of said charges t~ the 1005 Amex Card included the following:

             a. On April 23, 2019, defendant LEHMKUHL charged $680 for the Starlight'

                  Academy.

             b. On April 24, 2019, defendant LEHMKUHL c:tiarged.$19.05 for McDonald's.

             c. On April 25, 2019, defendant LEHMKUHL charged $80.96 for HULU.com.

             d. On April 25, 2019, defendant LEHMKUHL charged $18 for Chick-Fil~A. •

             e. On April 28, 2019, defendant LEHMKUHL charged $656 for Home Depot.

             f. On April 30, 2019, defendant LEHMKUHL charged $413.90 for Amazon.com.

             g. On May 2, 2019, defendant LEHMKUHL charged $86.49 for the Smoke Safe

                  Vapor. ·
                                         I

             h. On May 4, 2019,.defendant LEHMKUHL charged $108.58 for O'Reilly Auto.
                                                                                 I
                     '                                                                        '


             1.   On May 10, 2019, defendant LEHMKUHL.charged $119.71 for Dave and

                  Busters.

             J. On May 12, 2019, defendant LEHMKUHL charged $40 at Great Clips.



                                                     3
                                                                                                       I
Case: 4:20-cr-00673-HEA-SPM Doc. #: 2 Filed: 10/21/20 Page: 4 of 11 PageID #: 17

                                                                                                       •


                                                                                                       i

                                        '          '                             '               'i
          k. On May 14, 2019, defendant LEHMKUHL charged $89.87 for Pro Flowers.

          1. On May 27, 2019, defendant LEHMKUHL charged $20.36 for Dierbergs

              · Alcoliol.                                                                              j
          .                         .                        .   .                       .. I
          m. On May 27, 2019, defendant LEHMKUHL charged $16.24 for Starbucks.· I

          n.   O~ June 23, 2019, defendant LEHMKUHL charged $64 TGI Fridays.                           i
          o. On June 27, 2019, defendant LEHMKUHL charged $1577.24 for Parkers I
                                                  .                            I
                                                                                                       [
               Furniture.

          p. On July 29, 2019, defendant LEHMKUHL
                                               .
                                                  charged $283.81 for BurlingtonI
                                                                                                   !
                                                                                                   I
               Stores.                                                                             I
                                                                                                   I
          q. ·On August 3, 2019, defendant
                                       .
                                           LEHMKUHL charged $13 5 for I Care Nails.I
                                                  .                                                I
          r. On August 25, 2019, defendC!llt LEHMKUHL charged $115.48 for Red L~bster.
                                        '                                                    •     I       •

                                .                        .                               ,         I
          s. On August 27, 20_19, defendant LEHMKUHL charged $133 for Molly Matd.
                                                                             .       .             I

          t. On August 28, 2019, defendant LEHMKUHL charged $29.99 f~r Match.cbm:

          u. On September 6, 2019, defendant LEHMKUHL charged $166.57 for Chaqer.

               Communications.                                                                     i
                                                                                                 . I
          v. On September 19, 2019, defendant LEHMKUHL charged $297 for Expedia.com

               travel for Juanita Messina.
                                        .                                    I
          w. On October 5, 2019, defendant LEHMKUHL.charged $158.84 for WalMart.
                                                                                                   I
                                                                     .                             I
          x. On October 7, 2019; defendant LEHMKUHL c~arged $2,920.00_ for Auffefberg

               Mazda     for a 2016 black, Mazda 6 in the name.of Juanita Messina, the             [
                                                                                                   I
               ·grandmother of defendant.
                                                                                                  I
          y. On November 1, 2019, defendant LEHMKUHL charged $21.37 for Taco
                                                                          ,
                                                                             Bell.
                                                                              I

          z. On November 2, 2019, defendant LEHMKUHL charged $1090.21 for Ike~.



                                                  4

                                                                                                   i
                                                                                                  I.
Case: 4:20-cr-00673-HEA-SPM Doc. #: 2 Filed: 10/21/20 Page: 5 of 11 PageID #: 18
                                                                                           I


        8.     After charges were ma~e to the 1005 AMEX Card, LEHMKUHL initiatedf
                                                                                               •



                                                                                               I
 $60,025.29 in payment transactions from the TVH Commerce Account #9603 to paythel
                                                                                           I


 charges on the 1005 AMEX Card.
                                                                                               I

        9.     It was further part of the scheme to defraud that LEHMKUHL fraudulent!~

 applied for and caused Capitol One to issue seven additional credit cards that were used for

 LEHMKl)HL's person8.I purposes and paid by the company accounts of R.S." and L.S.
                                                                                               1




        10.    On October 7, 2019, LEHMKUHL applied for a credit card with Capitol d~e in

 the name of J.M.; the grandmother of LEHMKUHL.' Capitol One issued :the credit card ~nding
                                                           .                               I

 in #2406, in the name of J.M .. Between November 2, 2019 and July 31, 2020. LEHMKJHL
                                  .            .                                          .!

 fraudulently charged approximately 117 transactions on the. Capitol One #2406 card for

 personal expenses unrelated to LSSB's business ..

        11.   After charges were made to the Capitol One #2406 card, J;.,EHMKUHL initiated
                                                                                     i
 $6,337.76 in mobile payment transactions from the LSSB Commerce Account #5579 to pay the

 charges on the Capitol One #2406. LSSB had not authorized LEHMKUHL to pay personal

 credit·card expenses using LSSB's corporate bank account .

        .12.   On April 17, 2019, LEHMKUHL applied for a credit' card with Capitol Onb in the

 name ofI.L., LEHMKUHL's minor daughter. Capitol One issued the. credit card ending in

 #8657, in the name of LEHMKUHL's minor child. LEHMKUHL was added on April' 17, 2019

 as an ~~thorized user of the card .under the card #3 394. Between July 13, 2019 and Au~st 19,
                                                                                           I

 2019, LEHMKUHL charged approximately 256 transactions on the Capitol One #8.657 card for
                              '                        .              •                    I

                                                                                           i
personal expenses unrelated to LSSB' s business.                                           i
                                                                                           I.
                                                                                           I
        13. · After charges were made to the Capitol One #8657 card, LEHMKUHL:init~ated
                                                                                           I .
                                                                                           I


 $6,669.04 in mobile payment transactions from the LSSB Commerce Account #5271 to pay the
               ,                                                               •           I




                                                   5
                                                                                                       I
                                                                        I #: 19
Case: 4:20-cr-00673-HEA-SPM Doc. #: 2 Filed: 10/21/20 Page: 6 of 11 PageID


                                                                                                   I
                                                      .                                       . I.
 charges on the Capitol One #8657 card. LEHMKUHL additionally initiated $4,665.39 inf mobile
                                          .                           .    .                           I

 .payment
 .
          transactions
               .
                       from the LSSB Commerce Account. #5579 to pay the charges on the
                                                                                     I
                                                                                          .        i

 Capitol One #8657 card. LEHMKUHL additionally initiated $401.61 in mobiltf payment

 transactions fr~m the TVH.Commerce Account #9603 to pay the charges on the .Capitol bne

 #8657 card.            · LSS,B had not authorized LEHMKUHL to pay personal credit card expedlses

· us~g LSSB's corpor.ate bank account.
                                                                                                   I
              14.       On April 11, 2019, LEHMKUHL applied for another credit card with Capitol One
                                                                                 .                 i           .
                                                                                                   '
 in the name ofl.L.. Capitol One issued the credit card ending in #8107. Between April 23,
     ..                                                                                            I!.
 2019 and July 31, 2020, LEHMKUHL charged approximately 78 trans~ctions o~ the Capitol
                                                                                                   I




 One #8107 card for personal expenses unrelated to the business ofLSSB.

              15.       After charges were made to the Capitol One #8107 card, LEHMKUHL
                                                                                 .
                                                                                        initiated
                                                                                           !



 $1,161.82 in mobile payment transactions from the LSSB Commerce Account #5271 to pay the
          /   .                               .           .       .       .- .       ,    i    I   I
 charges      011: the Capitol One #8107 card. LEHMKUHL additionally initiated $775 in inolbile
 payment transactions from the LSSB Commerce Account #5579 to pay the ch~ges on the

 Capitol One #8107 card. LEHMKUHL additionally initiated $775.27 in mobile payment
                                                                                                   I
                                                                                                   I
 transactions from the TVH Commerce Account #9603 to pay the charges on the Capitol pne

 #8107 card. LSSB had not authorized LEHMKUHL to pay personal credit card expenses usin.g

 LSSB's corporate bank account.

              16.       On June 3, 2017, LEHMKUHL applied for another credit card with Capito~ One

 in the name of"S.L.", LEHMKUHL's ex-husband.' Capitol One issued the credit card endl.ng ill      I


                                                                                                   i
 #3698, in the name of S.L., LEHMKUHL's ex-husband. Between August 1, 2017 and Nly 5,
                    .                                         .                           '        '




 2Ql8, LEHMKUHL charged appr~ximately 15 transactions for personal expenses unrelated.to
 .                                                                                                 [       .
 the business of LSSB on the Capitol Orie #3698 card. S.L. had not authorized LEHMKUHL
                                                                                    I
                                                                                       to



                                                      6
Case: 4:20-cr-00673-HEA-SPM Doc. #: 2 Filed: 10/21/20 Page: 7 of 11 PageID #: 20
                                                                                               I


                                                                                               I
                                                                                               I

 use his identity in connection with any of these transactions.                                I
                                                                                 .         :   I    .
        17. · After charges were made to the Capitol Q_ne #3698 card, LEHMKUHL' initiated
                                                              '                            I   :




 $151.20 in: mobile payment transactions from the LSSB Commerce Account #5271.to pdy the
                                                                  •                            I

                                                                                               '
 charges on the Capitol One #3698 card. LSSB had not authorized LEHMKUHL to pay i
                                           ,                                                   I



 personal credit card expenses using LSSB's corporate bank account.
                                                  .                                            i
        18.        On July 11, 2016, S.L. applied for a credit card with Capitol One in the nai;ne of
                                                                                               I
 S.L .. Capitol One·issued'the credit card ending in #6859. S.L. made LEHMKUHL an [
                                                                                               I
                                   .                                                           I
 authorized. use of that card. Between December 29, 2017 and April 29, 2018, ·LEHMKU!HL
                                                                                               I

 charged approximately 72 transactions on the Capitol One #6859 card in personal expen~es

 unrelated to LSSB's business.
                                                                                               I

        19..       After charges were made to the Capitol One #6859 card, LEHMKUHL initiated

 $5,803.40 in mobiie payment transactions totaling from the LSSB Commerce
                                                                   .
                                                                          Account #5271
                                                                                   i
                                                                                        to
               .                  :                                                            I
 pay the charges on the Capitol One #6859
                                       . card. LSSB had not authorized LEHMKUHL to pay.        '




 personal credit card expenses using LSSB's corporate bank account.

        20.        On May 8, 2017, LEHMKUHL
                                        .
                                            applied for a credit card with Capitol
                                                                                .
                                                                                   One in
                                                                                       I
                                                                                          her.
                                                                                               I
 own name. Capitol One issued the credit card ending in #3352, in the name ofLEBMK4JHL.

 Between May 1, 2017 and August 30, 2020, LEHMKUHL charged approximately 114 :
                    .                                                                          i

 trans~ctions on the Capitol One #3352 card for personal expenses unrelated to LSSB's bJsiness.
                                                      .                                        I
        21.        After charges were made to the Capitol One #3352 card, LE~UHL ini~iates

 $1,895.66 in mobile payment transactions from the LSSB Commerce Account #5271 to pay the
                                                                                               I

· charges on the Capitol One #3352 card. LSSB had not authorized LEHMKUHL to pay [
                                                                                               !
 personal credit card expenses using LSSB's corporate bank account.

        22.        Capitol One"issued the credit card. ending in #2140
                                                                    .
                                                                       on September 12, 2017JI in the   .




                                                          7
Case: 4:20-cr-00673-HEA-SPM Doc. #: 2 Filed: 10/21/20 Page: 8 of 11 PageID #: 21

                                                                                                                I

                                                                                                                '·

 name of LEHMKUHL. After charges were made to the Capitol One #2140 card, LEHMKUHL
                                        .                           .       .               .                   .:       I

 initiated $2,590.33 in mobile payment transactions from the LSSB Commerce Acco-dnt ~5271
                                                .                                                       .   •   .
                                                                                                                I    '   I
                         .     :                                                                                         i    .

 to pay the charges on the Capitol One #2140 card. LSSB
                                                     .
                                                        had not authorized LEHMKUNL
                                                                               ! I
                                                                                    to
                                                                                                                I        l-

 pay personal credit card expenses using LSSB's corporate bank account.                                                  1




                                                        •                           .               .                    I
            23.   It was further part of the scheme to defraud that on June 4, 2019 and January 3,
                                            '                                                                            !
 2020, LEHMKUHL fraudulently and without permission forged R.S.'ssigmttiire on che1ks

 made payable to herself, totaling $1,133.33, from the LSSB Commerce Account ending in

 #5271.

                                                        COUNTS I, II, 111; IV
                                                          (Wire Fraud)

       24.        Each of the allegations of Paragraphs 1 through 23 of this Indictment is' hereby

incorporated by reference as if fully set forth herein.
                                                            .                                                            i
       25.          On or about each of the. dates
                                                 .
                                                   set forth below, in the Eastern District
                                                                                    .
                                                                                            of Missouri,
                                                                                                I.     .
                                   '                .                   .                                                !
the defendant,
                                                                                                r

                                                        KASEY LEHMKUHL
                                                                                                                         I


for the purpose of ex~cuting the scheme described above, caused to be transmitted by medns of

wire communication in interstate.commerce the signals and sounds. described below for elch

count, each transmission constituting a separate count:

       COUNT                 DATE                                                   WIRE TRANSACTION
                                                                                                                         I
       I             November 12, 2019                          $2,964.55 for a wire transfer made fromI
                                        ,
                                                                .
                                                                Commerce Bank Account #9603 to AMEX credit .                      ..
                                                                                                           I
                                                                card account #1005                         I
                                                                                                                         I



       II            February 20, 2018                          $251.60 for a wire trarisfer made from     I
                                                                Commerce Bank Account #5271 to Capital One I
                                                                                        •                                I
                                                                credit card account #2140                  l
       III           February 27, 2018                          $255.40 for a wire transfer made from      I
                                                                Commerce Bank Account #5271 to Capital One.
                                       ..
                                                                credit card account #6859

                                                                                8
Case: 4:20-cr-00673-HEA-SPM Doc. #: 2 Filed: 10/21/20 Page: 9 of 11 PageID #: 22



                                                                                                I
       IV           Aprff 5, 2018          $101 for a wire transfer made :frol)l Commer~e
                                           Bank Account #5271 to Capital One credit card
                                           account #3352
                                                                                            '


                                                                                            I



All in violation of, and punishable under, Title 18, United.States Code, Section 1343.
                                                                                                i
                                                                                                I
                                           COUNTV                                               !
                                    (Aggravated Identity Theft)

        26.     The Grand Jury realleges the facts set forth in paragraphs 1 through 25 as if fully

set herein.

        27.     On or about April 8, 2019, within the Eastern District of Missouri,

                                      KASEY LEHMKUHL,

the defendant herein, knowingly possessed, transferred, and used, without lawful authorify, a   l
                                                                                                i

means of identification of another person, to wit, using the name and business       informatio~     of
                                                                                        .       I
R.S. and LSSB in her application for AMEX credit card account #1005, during and in.rehl:tion to
                                                                                                I
the commission of the felony offense of wire fraud, in violation of Title 18, United States [Code,
                                                      •                                         I


Section 1343.

        In violatiop. of Title 18, Umted States Code, Section 1028A.

                                          COUNTS VI, VII
                                           (Bank Fraud)
                                                                                                I

                                                                             .
                                                                                                iI
        28.     The Grand Jury realleges the-facts set forth in paragraphs 1through27 as if fully
                                                                                                I
                                                                                                I



set herein.
                                      .                                                         i
        29.     On or about the dates listed below, within the Eastern District of Missouri ~d
                        .                                                                       I

                                                                                            . I
elsewhere, having devised the foregoing scheme and artifice. to defraud a financial institution and
                                                                                            ,   I
                             .                                                   .          :   I         .
to obtain any of the moneys, funds, credits, assets, securities,
                                                            -
                                                                 and other property
                                                                                .
                                                                                    owned, by,I and
                                                                                            I   I

under the custody or control of, a financial institution,.by means of material false and :frau~ulent

pretenses, representations, and promises, and for the purpose of exe·cuting the same, the


                                                  9
Case: 4:20-cr-00673-HEA-SPM Doc. #: 2 Filed: 10/21/20 Page: 10 of 11 PageID
                                                                         I  #: 23




 defendant herein, did forge the signatures of an account signatory, to wit, R.S., and deposited and
                                                           .                                     :    I
                                                                                                      •

                                                                                                 j.   I

 caused to be deposited the following checks into other fmancial accounts:                       I    [
                                                                                                      I
  COUNT       DATE                                             TRANSACTION                   I
  VI ·  June 4, 2019                      Check #6715, in the amount of $1133.33, payable to          j ·


                                          LEHMKUHL drawn from the Commerce Bank Account
                                          #5271                                            I
                                                                                             I
                                                                                             ! .
                                                                                             i
  VII            January 3, 2020          Check #6715, in the amount of $1133.33, payable to :·
                                     .    LEHMKUHL.drawn from the Commerce Bank Account
                                          #5271


          All in violation of Title 18, United States Code, Section 1344.


                                     FORFEITURE ALLEGATION                                            I

 The Grand Jury further finds by probable cause that:                                                 II.
          1.      Pursuant to Title 18, United States Code, Sections 981(a) and Title28, Uniteh.States
                                                                                                      I
                                                                                                      I
. Code, Section 2461 (c), upon conviction of an offense in violation of Title 18, United Stat~s Code,

 Section 1343 as set forth in Count(s) 1-7, the defendant shall forfeit to the United States of America

 any property, real or personal, constituting or derived from any proceeds traceable to such
                                      .                                        .                 .    I

 violations.
                                                                                                      .
          2..      Subject to forfeiture is a sum of money equal to the total value of any propefty, real
                                                                                                      I

                                                                                                      I
 or person~!, constituting or derived from any proceeds traceable to said violations, the an;iount of ·
                        .                                          . .    .                           I

 which is at least $102,769.40.                                                                       I·
                                                                                                      I
        . 3 ..     If any of the property described above, as a result of any act or omissimh. of the
                      .           . .                                                     : ,.1
                                                                                                      I
 defendant:

                   a.       cannot be located upon the exerc~se of due diligence;

                   b.       has been transferred or sold to, or deposited with, a third party;

                   c.       has been placed beyond the jurisdiction of the court;

                                                      10
Case: 4:20-cr-00673-HEA-SPM Doc. #: 2 Filed: 10/21/20 Page: 11 of 11 PageID #: 24




                d.      has been substantially diminished in value; or

                e.     has beell commingled with other property which cannot be" divikedlthout

                        difficulty,                               ·                          1



                                                                                             I
 the United States of America will be entitled to the forfeiture of substitute property pursu~t to
                                                                         .                   I
 Title 21, United States Code, Section 853(p).




                                                      A TRUE BILL.
                                                                                             i
                                                                                           . f
                                                                                             '


                                                      FOREPERSON



 JEFFREY B. JENSEN
 United States Attorney



 Edward L. Dowd III, #61909(MO)
 Assistant United States Attorney




                                                 11
